Title: To Thomas Jefferson from John Barnes, 16 August 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 16th. Augst. 1802
          
          The Accident which deprived you (for the Present) The pleasure of Mr Shorts Company last week Conveyed him to my simple abode, made me exceedingly happy—that it suited so well—his almost exhausted frame—after so tedious & fatiguing persuit of his Brother.
          Moreover he had leisure to look over the particulars of his funds—my a/c. &c. &c. copies of which I instantly furnished him with—Apparently—quite satisfactory—with Offers—inforced by your letter of the 6th. to supply him with whatever he might have Occasion for, which will not I apprehend be of any Considerable Amot.—it has however Obliged me to Apply for your last Mos. Compensation sooner than I intended—
          I have to regret, our fridays Mail (as formerly) do not convey letters from hence—direct to Charlottesville of course, the exchange is only Once a Week—Mr Short seems yet undetermined, as to Berkley Springs—anxious I presume to Commune with you, he seems rather inclined to shape his Course direct for Monticello:— nothing of Moment transpires at Washington, To Mr LeMair I have paid Wages a/c to 4th Inst: $141. & for Wood $99.43—
          with great Regard & Esteem I am Sir your most Obedt. Servt:
          
            John Barnes
          
        